 WEBB TRACTOR & EQUIPMENT CO.383Webb Tractor and Equipment CompanyandLodgeNo. 1123,International Association of MachinistsandAerospaceWorkers,AFL-CIO.'Cases19-CA-3389, 19-RC-3883.1 and 19-RM-602September11, 1967DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn March 29, 1967, Trial Examiner William E.Spencer issued his Decision in this proceeding,finding that Respondent had engaged in and was en-gaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. He also foundthat Respondent had not engaged in certain otherunfair labor practices, and recommended that al-legations of the complaint pertaining thereto bedismissed. Thereafter, the General Counsel filedexceptions to the Trial Examiner's Decision, and asupporting brief, and Respondent filed cross-excep-tions and a supporting brief, and an answeringbrief.3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.The Trial Examiner found that Respondent'soriginal rejection of theMachinists' demand forrecognition was grounded on a reasonable doubt ofthe Machinists' majority showing in an appropriateunit, and he dismissed the allegations of the com-plaint pertaining to Section 8(a)(5) of the Act. TheTrial Examiner further dismissed the allegations ofthe complaint pertaining to the denial of wage in-creases and the cancellation of Saturday work. Noexceptions having been taken to these actions, wehereby adopt those dismissalspro forma.'The Trial Examiner discusses President Webb'spreelection talk to the Wenatchee employees andconcludes that it was "without any element of coer-civeness." We find it unnecessary to pass upon thisconclusion, as neither the content nor effect of thetalk is alleged to have been violative of the Act.The Trial Examiner found that Respondent's su-pervisor,Morrison, unlawfully interrogated em-ployee Clayson, made certain threats of reprisal forunionactivity,and stated that President Webbwould neversigna union contract, all in violation ofSection 8(a)(1) of the Act. We adopt these findings.The General Counsel excepts to the Trial Ex-aminer'sfailuretofindthatMorrison alsothreatened to refuse to keep overtime records forthe Union and threatened to change Respondent'slayoff practices during slack periods if the Unioncame in. The General Counsel's case with regard tothese matters rests almost entirely on the testimonyof employee Stephens, whom the Trial Examinerdiscredits with regard to other statements attributedtoMorrison. We shall therefore dismiss the allega-tions of the complaint pertaining to the two above-mentioned remarks assertedly made by Morrison.Though finding Respondent to have committedflagrant violations of the Act through SupervisorMorrison, the Trial Examiner nevertheless con-cluded that President Webb's interrogation of em-ployee Marshall as to his own and his fellow em-ployees' union sympathies and activities was not inviolation of Section 8(a)(1) of the Act. Patently, thequestions were not of the permissible type5 andwereunaccompaniedbyassurancesagainstreprisals.We are not willing to assume, as does theTrialExaminer, that because Webb was pater-nalistic toward his employees (if, indeed, he was),such clear invasion of his employees' Section 7rightswould any the less violate the Act. Ac-cordingly, we hereby find that Webb's interroga-tion, in the entire context of these cases, constitutedinterference, restraint, and coercion in violation ofSection 8(a)(1) of the Act.The Trial Examiner rejected, rightly we feel,Respondent's contention the Supervisor Morrisonworked so intimately with a small group of em-ployees that his statements should be considerednothing more than permissible speculations, not at-tributable to Respondent. He held such statementsto have been in violation of Section 8(a)(1), and wehave agreed, to the extent explained above. He thenfound, however, that Morrison's "anti-union state-ments and conduct" cannot be attributed toRespondent for purposes of showing Respondent'sattitudewith regard to acceptance or rejection ofthe collective-bargaining principle, as Morrison wasa "minor supervisor" whose statements wereHerein the Machinistsor the Union.sThis casenumber appearsincorrectlyin the headingof the Trial Ex-aminer's Decision as 19-RC-3383, further,in the first sentence of thethird paragraph of hisDecision heincorrectly refersto this case as19-CA-38833A motion todismiss the complaint,filed byRespondent, and GeneralCounsel's opposition thereto,are dealt with below'As will be seen below, we findment,however, in the General Coun-sel's exception to the Trial Examiner's failure to order Respondent to bar-gain with the Machinists on the basis of the 8(a)(I) violation that Re-spondent is found to have committed5 Blue Flash Express, Inc,109 N LRB 591167 NLRB No. 46 384DECISIONSOF NATIONALLABOR RELATIONS BOARDneither authorized by, nor known to, Webb, andfurther because the Union did not seek to haveRespondent disavow Morrison's statements or con-duct.We do not agree.Morrison was not a minor supervisor; he super-vised a group of employees that constituted morethan 50 percent of the bargaining unit. There is nodoubt that he was a supervisor; he had the power tohire and fire. Neither this Board, nor the commonrules of agency, requires that President Webb musthave authorized, or even become aware of, Mor-rison's statements or conduct. He was an agent forwhose statements and conduct Respondent isresponsible.Nor is it of any significance thatRespondent may not call upon Morrison to help de-cidemanagerial policy with regard to bargainingmatters.Most clearly, it was not incumbent upontheMachinists to request Respondent to make apublic disavowal of Morrison's statements and con-duct, even assuming it was aware of them whensuch a request would have been meaningful.Though the Trial Examiner corrected his statementto this effect (by issuance of an erratum), we wishto make it clear that the finding of an 8(a)(5) viola-tion is not a prerequisite for the application of theBernel Foamdoctrine.6 Further, we disavow theTrial Examiner's implication that the Union's "an-ticipatory reliance" upon the Board'sBernel Foamdoctrinewas improper. Indeed, the Trial Ex-aminer's rationale is in essence the rationale theBoard rejected inBernel Foam.The Trial Examiner found, and we agree, that theUnion's objections to the election are meritorious,and that the election should be set aside. However,the Union had a majority in the appropriate unit onthe date of its request for recognition and bargain-' ing,and Respondent's actions, we find, weredesigned to undermine and destroy that majorityand exhibited a complete rejection of the collective-bargaining principle.7 Accordingly, we find it neces-sary, in order adequately to remedy the unfair laborpractices here found, and to effectuate the policiesof the Act, to order Respondent to bargain uponrequest with the Machinists.8In view of such Order, we hereby dismiss thepetitions in Cases 19-RC-3883 and 19-RM-602,and vacate all proceedings held in connectiontherewith.9ORDER10Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Webb Tractor & Equipment Co., Wenatchee,Washington, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Interrogating its employees in an unlawfulmanner concerning their own or their fellow em-ployees' union sympathies or activities.(b)Threatening its employees with reprisals forchoosing union representation.(c)Threatening its employees with a refusal everto sign a collective-bargaining agreement with theirchosen union representative.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their right to self-organization, to form,join, or assist Lodge No. 1123, International As-sociation of Machinists and Aerospace Workers,AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of theirown choosing, or to engage in other concerted ac-tivities for the purposes of collective bargaining orother mutual aid or protection, or to refrain fromany or all such activities, except to the extent thatsuch right may be affected by an agreement requir-ingmembership in a labor organization asauthorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclo-sure Act of 1959.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain collectively with,LodgeNo. 1123, International Association ofMachinists and Aerospace Workers, AFL-CIO, asthe exclusive representative of the employees in theappropriate unit with respect to rates of pay,wages,hours of work, and other terms and conditions ofemployment, and embodyin a signedagreementany understanding reached. The appropriateunit is:All shop department and parts department em-ployees employed by Respondent at its Wenatchee,Washington, tractor store-shop, excluding janitors,salesmen,office clerical employees, professional8 SeeBernel Foam ProductsCo, Inc,146 NLRB 1277;NorthwestEngineeringCompany,148 NLRB 1136, 158 NLRB 624.°Most particularly,this rejection was made clear to its employees byMomson's statement that Webb would never sign a union contract.8 See IrvingAir ChuteCo., Inc.,Marathon Division,149 NLRB 627,629-630, enfd350 F 2d 176 (C A 2, 1965),MockRoad Super Duper,Inc,156 NLRB 983, 986.8 SeelrvingAir Chute Company, Inc, Marathon Division, Ibid10OnMay 11, 1967, the Board received Respondent'smotion todismiss the complaint herein on the grounds that Respondent"has ceasedto own or operate any business in or near Wenatchee, Washington " Anaffidavit from its vice president,setting forth certain general facts, was at-tached thereto. The General Counsel thereafter filed an opposition to mo-tion to dismiss The motion,affidavit, and opposition do not form anadequate basis upon which a judgment can be made as to whether in factRespondent has gone out of business and/or what,if any, rights the Unionmay have against Respondent's successor, should one be found.See, e.g.,Perma Vinyl Corporation,164 NLRB 968 Even were we satisfied thatRespondent is out of business,and that its successor is not to be bound byour Order,we would still issue an order against Respondent requiring, forexample, that it send copies of our notice to each former employee ratherthan posting at its plant, and that it bargain if it should ever resume opera-tions in Wenatchee,etcWe believe that these are issues more properly tobe decided at the compliance stage of this proceeding WEBB TRACTOR & EQUIPMENT CO.385employees, guards, and supervisors as defined inthe Act.(b)Post at its Wenatchee, Washington, place ofbusiness, copies of the attached notice marked"Appendix."I I Copies of said notice, on forms pro-vided by the Regional Director for Region 19, Seat-tle,Washington, after being duly signed by arepresentative of Respondent, shall be posted bythe Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 19,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.IT IS HEREBY FURTHER ORDERED that the com-plaint be, and it hereby is, dismissed, insofar as it al-legesviolations not found herein.a refusal to sign a bargaining agreement withtheir chosen union representative.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their right to self-or-ganization, to form, join, or assist Lodge No.1123, International Association of Machinistsand Aerospace Workers, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,or to engage in other concerted activities forthe purposes of collective bargaining or othermutual aid or protection, or to refrain from anyor all such activities, except to the extent thatsuch right may be affected by an agreementrequiring membership in a labor organizationas authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reportingand Disclosure Act of 1959." In the event that this Order is enforced by a decree of a United StatesCourtof Appeals,there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL, upon request, bargain collectivelywith Lodge No. 1123, International Associa-tion of Machinists and Aerospace Workers,AFL-CIO, as the exclusive representative ofallour employees in the following unit withrespect to rates of pay, wages, hours of work,and other terms and conditions of employment,and embodyin a signedagreement any un-derstanding reached. The bargainingunit is:All shop department and parts departmentemployeesemployed by us at ourWenatchee,Washington, tractor store-shop, excluding janitors,salesmen,officeclericalemployees,professionalem-ployees,guards,and supervisors asdefined in the Act.WE WILL NOT interrogate our employees inan unlawful manner concerning their own ortheir fellow employees'unionsympathies oractivities.WE WILL NOT threaten our employees withreprisals for choosing union representation.WE WILL NOT threaten our employees withDatedByWEBB TRACTOREQUIPMENT CO.(Employer)(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 327 Logan Building, 500 Union Street,Seattle,Washington 98101, Telephone 583-4583.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM E. SPENCER, Trial Examiner: This is a con-solidated case consisting of an unfair labor practice case(19-CA-3389) and a case involving objections to conductaffecting the results of an election (19-RC-3883;19-RM-602).In Case 19-CA-3389, a charge was filed May 2, 1966,against the Respondent herein by Lodge No. 1123, Inter-national Association of Machinists and Aerospace Work-ers,AFL-CIO, herein the Union or the Charging Party.Pursuant to said charge the General Counsel of theNational Labor Relations Board, hereinafter the Board,issued his complaint dated July 15, 1966, alleging in sub-stance commission of unfair labor practices by Respond-ent in violation of Section 8(a)(1), (3), and (5) of the Na-tionalLabor Relations Act, hereinafter the Act. Re-spondent in its duly filed answer denied having engagedin any of the alleged unfair labor practices.In Case 19-CA-3883, the Union filed a petition datedMarch 7, 1966, for certification of representatives in aunit limited to employees of Respondent's Wenatchee 386DECISIONSOF NATIONALLABOR RELATIONS BOARDstore-shop.In Case 19-RM-602, the Respondent filed apetitiondated February 17, 1966, for arepresentationelection in a unit embracing employees of all four ofRespondent's State of Washington operations,includingitsWenatchee store-shop.Pursuant to a hearing on thesaidpetitionsonMarch 23, the Board'sRegionalDirector on April I issued his Decision and Direction ofElection in a unit limited to employees of Respondent'sWenatchee store-shop. The election was held on April 28and a majority of votes was cast against representation bythe Union. The Union filed objections to conduct affect-ing the election and by a second Supplemental DecisionandDirection issued July 13, the Board'sRegionalDirector found that certain of the Union's objectionsraised substantial issues,and directed that a formal hear-ing be held on the aforesaid objections. These objectionswere identical with or embraced by certain of the allega-tionsof unfair labor practices appearing in Case19-CA-3389. By Order dated July 15, 1966, the Re-gionalDirectorconsolidatedCases 19-CA-3389,19-RC-3883, and 19-RM-602, for purposes of hearing,ruling, and decision by a Trial Examiner.Pursuant to due notice, a hearing was held before meon the consolidated case at Wenatchee,Washington, onDecember 5, 6, and 7, 1966. All parties were representedand participated in the hearing.Upon the entire record in the consolidated case, my ob-servation of witnesses,and consideration of the briefsfiledwith me by the General Counsel and the Respon-dent,Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent,a State of Washington corporation with itsprincipal office at Yakima, Washington,is engaged in thesale and service of tractors and heavy construction equip-ment at its four store-shop operations at Yakima, Pasco,Ellensburg,and Wenatchee, Washington,respectively.During its last fiscal or calendar year, it purchased goodsdirectly from points outside the State of Washington, ofa value exceeding$50,000.II.THE LABORORGANIZATION INVOLVEDThe Unionherein is alabororganization within themeaning ofthe Act.III.THE UNFAIR LABORPRACTICESA. TheBargaining Situation;the ElectionThe Respondent owns and operates four stores locatedrespectively inYakima, Ellensburg,Wenatchee, andPasco, Washington,each engaged in the sales and servic-ing of heavy construction and farm machinery.In 1959there was a Board-conducted election among Respond-ent's employees in a unit composed of Respondent's en-tireWashington operations.This election the then peti-tioning union lost.In January 1966, beginning with ameeting held on January 18, the Union herein sought toorganize the employees of Respondent'sWenatcheeoperations solely and obtained authorization signaturesof a majority of these employees.On January 20, theUnion's representative,John Pollard,wrote to Don Shay,storemanager of the Wenatchee operation,claiming torepresent a majority of the Wenatchee employees in abargaining unit of parts department and shop departmentpersonnel,advising Shay that he had sent authorizationcards to a Mr. William Samish,labor mediator,associatedwith the Department of Labor and Industries of the Stateof Washington for a certification,and that he would callon Shay on January 27 or 28. On January 20, Pollard didin fact submit the authorization cards to Samish togetherwith the Union's listing of the eligible employees in theunit for which it was seeking recognition.Samish,solelyon the basis of the Union's representations,on January24 issued a letter to Pollard certifying that a majority ofemployees shown on Pollard's eligibility list had signedunion cards.On January 28, Pollard called on Shay and Roy Du-rand,Respondent's general parts manager,at Shay's of-fice, advised them of the Union's representation claimsand stated that he intended to meet with the employees oftheWenatchee unit for purposes of formulating contractproposals.Shayinquired concerning the number ofauthorization cards obtained by the Union and asked tosee them.His inquiry and request were refused.Durantindicated his belief that the bargaining unit should em-brace the employees of Respondent's four Washingtonoperations,and mentioned the prior representation elec-tion in which Respondent's then four operations con-stituted the bargaining unit.The Respondent's presidentand general manager,A. R. Webb,being at that time ona vacation in Hawaii,itwas agreed that further action onthe Union's contract proposals would be deferred untilhis return.By letter datedFebruary1, 1966, Respondent's attor-ney, E. R. Whitmore,addressed Pollard with respect tothe number and identity of the Union's alleged majority,requesting that this information be furnished"in order toverify or authenticate for our own satisfaction your claimto the right to represent our employees"In this letterWhitmore observed that if the "confirmation"was notsatisfactory,Respondent would expect to have the matterdetermined by a Board-conducted election.On the samedate,Whitmore communicated with Samish,questioningthe latter's involvement in the Union's claim of certifica-tion.On February 4, Samish replied to Whitmore'sinquiry, stating that after"very careful comparison wecertified that a substantial majority of employees whosenames appear on the list which Mr. Pollard presentedhave signed the above-mentioned collective bargainingcards."By letter dated February 14, Pollard advised Whitmoreof the Union's continuing demand for recognition butfailed to furnish the information requested of the UnioninWhitmore'sFebruary 1 letter. By letter dated Febru-ary 16,Whitmore advised Pollard that the Respondent did"sincerely doubt that your union represents a majority ofits employees," and that if the Union persisted in its claimof bargaining rights Respondent would have no alterna-tive but to petition the Board for an election.On February 17, the Respondent filed an RM petitioninwhich it alleged a bargaining unit composed of em-ployees of all four of Respondent's operations.On March7, the Union filed a representation petition claiming a bar-gaining unit limited to employees of the Wenatcheeoperation.On March 23, a hearing was held on thesepetitions in Wenatchee,a hearing at which the Respond-ent was represented by legal counsel and admittedly af-forded the right to offer evidence and argument on the is-sues, including the issue of the appropriate unit. WEBB TRACTOR & EQUIPMENT CO.On April 1, the Board's Regional Director issued hisDecision and Direction of Election in which he found thefollowing to constitute an appropriate unit for purposes ofcollective bargaining:All shop department and parts department em-ployeesemployed by the Respondent at itsWenatchee, Washington, tractor store-shop, exclud-ing janitors, salesmen, office clerical employees,professional employees, guards, and supervisors asdefined in the Act.While this unit finding was contrary to the Respond-ent's contentions, then and now, it did not avail itself ofthe appeal and review procedures provided by theBoard'sRules, Section 102 67 (b), and therefore norelitigation of the issue was permitted in this presentproceeding. Such relitigation is expressly prohibited bysubparagraph (f) of the cited rule which provides:Failure to request review shall preclude such partiesfrom relitigating, in any related subsequent unfairlabor practice proceeding, any issue which was, orcouldhave been, raised in the representationproceeding.Accordingly, I adopt the Regional Director's finding ofan appropriate unit as controlling herein.'The election, based on the Regional Director's Deci-sion and Direction of Election, was held on April 28, andresulted in seven ballots for and seven against unionrepresentation, with one challenged ballot being cast.On May 2, the Union filed timely objections to conductaffecting the result of the election and also filed the unfairlabor practice charge herein. On July 1, the RegionalDirector issued a Supplemental Decision and Direction,finding that the employee whose ballot was challengedwas eligible to vote in the election. Accordingly, the chal-lenged ballot was opened and counted and on July 7, arevised tally was served on the parties showing sevenvotes for and eight votes against the Union. By a secondSupplemental Decision and Direction issued July 13, theRegional Director found that certain of the Union's ob-jections to conduct affecting the election raised substan-tial issues, and directed a formal hearing on these issues.Conclusions on the said objections, identical with certainallegations of unfair labor practices litigated herein, willfollow consideration of the latter.B.TheRefusal toBargain,Interference,Restraint, andCoercionIfind that as of the date the Union made its recognitiondemands, it held authorization cards signed by 9 of the 14employees then in the unit found above to be appropriatefor purposes of collective bargaining. Some of these em-ployees testified that on signing the cards they were toldby the union representative that the cards would be usedfor obtaining an election, and this is verified in thetestimony of John Pollard, a union representative. Hetestified on his statements to employees at the first or-ganizational meeting concerning the authorization cards,"I explained that they were two-fold cards, one forauthorization to the union for the purpose of asking for aniAs the Regional Director in his decision properly stated "although a unit embracing the employees of all four of the Employer'sstore-shopsmight be deemed appropriate;a unit limited to theWenatchee store-shop is also appropriate under all the circumstances of387N.L.R.B. election plus an application blank for member-ship into the Machinists organization."On the entire testimony, I am not convinced that Pol-lard told the employees that the sole purpose of the cardswas to obtain an election, or that they would reasonablyunderstand that that was their sole purpose. Those em-ployees testifying,who signed the union cards, wereliterate andintelligent; they were afforded an opportunityto read the cards before they signed them; and the cardsunequivocally authorized the Union to represent them forpurposes of collective bargaining.While holding there-fore, that as of the date it requested recognition the Unionwas the duly authorized representative of a majority ofemployees in the appropriateunit,Iam not convincedthat the General Counsel has proved that the Respondentdid not at that time have a good-faith doubt of the Union'smajority in an appropriate unit.There was ample room for doubt on the appropriate-ness of a unit limited to Wenatchee employees, when ina previous Board-conducted representation election allfour operations of the Respondent had been lumpedtogether in a single bargaining unit. And in view of theUnion's refusal to show Shay its authorization cards oreven to advise him as to the number it claimed had signedsuch cards, there was room for a reasonable doubt of theUnion's majority in the Wenatchee unit. The action of theState agency in certifying that the Union had signed up amajority of employees included in an eligible list preparedby it, had no binding effect on the Company and was per-suasive only to a limited degree because of the unilateralnature of the agency's undertaking. In short, if the allega-tion of a refusal to bargain is to be sustained, it must be onthe basis ofantiunionconduct preceding the election ofsuch character and scope as to render the defense of agood-faith doubt indefensible.These matters, alleged to constitute unlawful inter-ference,willbe consideredseriatum:(1) PresidentWebb's preelection talk to the employees; (2) Webb's al-leged interrogation of an employee concerning his unionactivities; (3) an incident involving an alleged discrimina-tory denial of overtime work; (4) the granting of a wageincrease to employees at all of Respondent's Washingtonoperations except Wenatchee; (5) alleged coercive state-ments of Respondent's supervisor, Robert F. Morrison.(1) and (2). President Webb's preelection talk to theWenatchee employees, based on a written statementwhich was received in evidence, to the extent that it wasbased on that statement, was moderate in tone andwithout any element of coerciveness. It expressed hisdesire that his employees reject union representation andhis reasons, persuasivein tone,for hisposition in thematter. Further, I am convinced that in his remarks he didnot stray substantially from the written text which doubt-less had been prepared for him by his attorney, and do notcredit any testimony to the contrary. I do find, however,on the basis of employee Sidney Marshall's testimony,denied in part by Webb, that on or about February 10Webb questioned Marshall about hisinterest in unionrepresentation and why the employees wanted the Union,why they felt they "needed it...." It is clear to me thatMarshall was not reasonably coerced by this interroga-tion, and that it properly can be found violative of the Actonly if considered in the context of other unfair laborpractices, if then.Webb, an elderly mild-mannered man,this case" I do not of course independently review the facts uponwhich he based these conclusions, in order to determine whether my ownconclusion would have been the same310-541 0 - 70 - 26 388DECISIONSOF NATIONALLABOR RELATIONS BOARDwith doubtless a somewhat paternalistic attitude towardhis employees, would not, I think, inspire fear or exerciseundue influence by the type of interrogation he engagedin with this one employee.(3):As to the 8(a)(3) allegation of discriminatory denialof overtime work to Wenatchee employees, I find that theevidence considered in its totality does not support the al-legation.The allegation is that Wenatchee employeeswere denied Saturday work on February 5 because oftheir union activities. Actually there was the usual over-time work allowed on February 5 and the date on whichemployees, or most of them, were denied overtime workwas Saturday, January 22. 1 do not consider the variancebetween the date alleged and the date established by theproof to be substantial enough to warrant dismissal of theallegation on this account. While admittedly it was custo-mary for the employees to be afforded Saturday work,Respondent's witnesses, testifying in part from records,established to my satisfaction that absence of sufficientwork to warrant employing a full crew on January 22, andnot unionactivities, accounted for the reduced work crewon the Saturday in question.The General Counsel produced only one witness totestify in the matter, Earl Troy Stephens, and histestimony that his foreman, Morrison, said that therewould be no Saturday work because of union activities,if credited, together with the fact that Morrison had at-tended a union meeting on January 18, would logicallytend to raise suspicions as to Respondent's motive indenying overtime work to most of its employees on thisoccasion,but admittedly, except for this one occasionthroughout the period of organizational activities leadingto the election of April 28, there was no departure fromthe usual practice of affording employees Saturday work.The suspicions may persist but cannot prevail over thesubstantial and convincing showing of economic, ratherthan antiunionmotivation in this one instance of curtail-ment of overtime work. The antiunion statement ascribedto Foreman Morrison with respect to the curtailment, willbe alluded to below where various other 8(a)(1) state-ments attributed to Morrison will be reviewed.(4):On April 6, after an election to occur on April 28had been ordered on the basis of the Respondent's andthe Union's respective petitions, the Respondent granteda wage increaseat its Yakima, Ellensburg, and Pasco,Washington, stores, but not to employees of itsWenatchee operation. The increase was substantial andadmittedly communication between the employees of thefourWashington stores was such that employees atWenatchee would promptly and generally learn of its ef-fectuation at the other three stores. The testimony ofRespondent's officials was that Respondent desired to ef-fectuate the wage increase at all four of its operations butwithheld its effectuation at the Wenatchee plant on adviceof legal counsel that if granted to Wenatchee employeesduringthe pendency of the election, Respondent might beaccused of unlawfully influencing their choice of a bar-gainingrepresentative I have no doubt that the Respond-ent acted on legal advice. This does not, however,necessarily of itself negate the General Counsel's conten-tion that the wage increase was granted at a time and in amanner to constitute unlawful interference.Certain factors obviously enter into our considerationof the matter. Did this increase come at a time whenperiodic increases were normally granted Respondent'semployees? The answer is_ no, for there is no record ofregular periodic increases granted by the Respondentover a period of years. In fact there had been an intervalof some years since Respondent granted its employees ageneral wage increase, and there is no established patternfor the granting of such increases in which the April 6,1966, increase will fit. Therefore cases in which a wageincrease made during a period of organizational activitiescoincided with a pattern of similar periodic increases, areinapposite. In fact, I do not understand that the Respond-ent claims that the April 6 increases conformed to somepreviously established pattern. Its defense is that the in-creases were under consideration well before the Unionbegan its organizational drive, were acutely needed tomeet competition, were being formulated as early asDecember 1965, and would in fact have been effectuatedat some earlier date at all the Washington stores exceptfor Respondent's fear of being charged with the commis-sion of an unfair labor practice.Iagree with Respondent's attorney that the granting ofa wage increase during an organizational drive is notperse an unfair labor practice. In other words, it does notraise an unrebuttable presumption that it has an unlawfulmotivation, or any presumption at all, for that matter,since the burden is on the General Counsel to prove un-lawfulmotivation and it would be a rare case, and cer-tainly not the one we have here, in which the mere grant-ing of the increase, without more, would raise an in-fe-ence of unlawful motivation. Here, given the postureof Respondent's open though lawful avowal of oppositionto the unionization of its employees, the lack of a patternof wage increases or any recent increases, and the grant-ing of the increases at a time when they would have theirgreatest impact on organizational activities, there mightwell exist grounds for raising an inference of unlawfulmotivation, if there were nothing more. However, thereare other considerations.That the Respondent was uneasy and anxious about itscompetitive position with respect to the retention of itslabor force well before there was any organizational ac-tivityamongWenatchee employees is establishedthrough competent and uncontradicted testimony, as wellas documentary evidence consisting of letters exchangedbetween Respondent and a number of its competitors,concerning the wage scales paid in various classificationsby the latter, letters dated for the most part in December1965, letters which establish that the Respondent's wagescale was in substantial part well below the scale main-tained by certain of its competitors. There is no reason todoubt testimony of its officers that it was encounteringdifficulty in retaining competent laborers. In short, I mustfind on the evidence that the Respondent was well on theway toward reviewing its competitive position withrespect to wages and in formulating a system of classifica-tions and increases before it had any knowledge of unionactivities among its employees and before there was anysuch activity. There is acceptable evidence that it hadbeen agreed among Respondent's officials as early asDecember that an early wage increase was required ifRespondent was to maintain its competitive position withrespect to acquiring and keeping competent laborers,though the details with respect to classifications and theamount of the increases remained for final considerationand adoption. The hiatus between the December con-ferences on wages and classifications and the actualgranting of the increases at the three plants, has a partialexplanation in the fact that Webb, whose approval wouldbe required before the raises could be put into effect, was WEBB TRACTOR & EQUIPMENT CO.389vacationing in Hawaii during a part of January, and afurther explanation in Respondent's concern about grant-ing increases during an organizational drive.When it is borne in mind that Respondent petitioned fora bargaining unit consisting of the employees of all four ofitsWashington operations, whereas the Union petitionedfor a unit composed of Wenatchee employees, it is not en-tirely unreasonable that it would want to see the unitquestion settled before it effectuated its wage and classifi-cation program. It seems fairly obvious, I think, that haditextended its wage increases to employees of theWenatchee shop, it would have been placed in no betterposition with respect to charges of unlawfully influencingtheir choice of a bargaining representative, and mightvery well have found itself even more vulnerable to suchcharges. In fact, about the only way I can see that it couldhave avoided such charges altogether would have been towithhold all increases until after the election of April 28,but are we to say that it was required further to endangerits competitive position with respect to labor by this addi-tional delay in effectuating what it had already decided todo before there was any organizational activity in itsWenatchee plant? I think not.There was a way Respondent could have rendered it-self less vulnerable to the present charges, and that wouldhave been to adopt the course of action followed by theemployer inStandard Coil Products, Inc.,99 NLRB 899,a case appropriately cited in the General Counsel's brief.There the employer, faced with much the same situationas that in which Respondent found itself here, on adviceof counsel deferred a wage increase in one of its opera-tionswhere a bargaining election was pending whilegranting it in its several other plants, but in doing so an-nounced to the employees of the unit in which increaseswere being deferred that as soon as the question concern-ing representation was finally resolved, one way or theother, that a comparable wage increase would be grantedto employees of that unit also. In its dismissal of the al-legation, the Board commented,inter alias... assuming that the natural consequence of thepostponement of the increase, standing alone, wouldhave been the discouragement of union activity, wefind that the Respondent, by notifying its employeesat the time of the reason for the deferment and by as-suring them that they would receive a raise re-gardless of the result of the forthcoming election, ef-fectively abated such an effect.I think the worddeferredtakes on considerable empha-sis in this context.While we may well assume that thegranting of an increase to employees in the Wenatcheeunit was not permanently withheld but only deferred, it isno more than an assumption and one that the employeesthemselves, absent any word from their employer, mightfind a little too hazardous for chancing their employer'sdispleasure in voting for union representation. I have nodoubt that the withholding of the increase from theWenatchee employees had some impact on their decisionat the polls, a foreseeable result, but while I consider thisrelevant to the matter of voiding the election, I am unableto conclude that it establishes unlawful motivation suchas to constitute a violation of Section 8(a)(1) or (5) of theAct. Plainly, the Respondent faced a dilemma in thegranting of a much needed and overdue wage increase,and, acting on legal counsel as it did, I cannot say it wasunlawfully motivated in doing what it did. I am fully cog-nizant, however, that there may be well-reasoned contra-ry views.(5):On the basis of the testimony of the General Coun-sel's several witnesses in the matter, and despite Mor-rison's general and specific denials, I am convinced andfind that Supervisor Morrison in numerous conversationswith the employees in the group which he supervised,stated on occasion that (a) there would be layoffs, thatovertime would be reduced, that the employees wouldlose a lot of their Saturday overtime, that they would losethe free jackets and coveralls then supplizd by the Com-pany, if the Union came in; (b) the Company wouldreclassify some employees if there was a union contractand some would be hurt by the reclassification; and (c)Webb would never sign a union contract and the em-ployees couldn't make him.2 I also find that Morrisonquestioned employee Charles Clayson on how he wouldvote in the election, and said Store Manager Shay wantedto know. I do not credit Stephens' testimony that Mor-rison toldhim, on the occasion of January 22, when mostof the employees were not allowed to work the customarySaturday overtime, that this was because of their unionactivities.Stephens doubtless believed that this actionwas taken because of organizational activities, but I donot believe that Morrison was brash enough or stupidenough to make this linkage when in fact the curtailmenthad an economic base and was not repeated. Morrisonwas more than averagely intelligent.Respondent argues that while Morrison admittedly wasa supervisor, he worked intimately with a small group ofemployees, had lunch with them, and was in fact on a fel-low-employee basis in his relations with them, and thatthe antiunion remarks attributed to him, if made, weremade not in his capacity as a supervisor or as one pur-porting to state facts but were mere speculations andwere also permissible because Morrison had been invitedto a union meeting on January 18, was permitted toremain throughout the meeting by the union representa-tive in charge, and was informed that the Union proposedto bring him within the bargaining unit. Morrison did at-tend the union meeting on invitation of an employee andwas permitted to remain throughout the meeting, andreasonably understood that the Union would seek to in-clude him in the bargaining unit. I think these facts,together with his supervision over a relatively small groupof employees and regular participation in discussionsamong the employees pro and con the Union occurring inthe plant, have to be taken into consideration in assessingthe coerciveness or lack of it in his antiunion remarks. Ihave taken all such matters into consideration, includingwhat may very well have been his dual capacity inasmuchas he had been invited to attend a union meeting and wasgiven to understand that if the Union were successful hewould have to accept union representation, but neverthe-lesshad the status of a supervisor, admittedly withauthority to hire and fire. I am convinced that because ofhis supervisory status, his threats of management actionadverse to employee interests and the successful prosecu-tion of their union representation, would reasonably be2Respondent presented three employee witnesses,Sam B.Laskowsky,able to remember that the Union was mentioned in group conversations inLester Smith, and Ray Housden, who denied having heard Morrisonwhich Momson participated, but their memory was singularly thin as tomake any of the 8(a)(1) type of statements attributed to him They werewhat Momson said, if anything, in that connection 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstrued by employees serving under him as threatsemanating from management and not the mere specula-tions of a rank-and-file employee.Accordingly,I find thathis threats reviewed above and his interrogation of an em-ployee on how he would vote in the election constitutedinterference,restraint,and coercion attributable tomanagement,and that the Respondent thereby engagedin unfair labor practices in violation of Section 8(a)(1) ofthe Act.While attributable to management in the sense of Sec-tion 8(a)(I), I am unable to find that Morrison's antiunionstatements and conduct constituted the Respondent inviolation of Section 8(a)(5) of theAct. Ifthis latter befound,I think it will have to be based on a legal fictionrather than an actual state of fact.Morrison'sposition in the managerial hierarchy wassuch that it can not reasonably be said that he would haveany say whatever in a managerial decision to bargain ornot to bargain with the Union,and I do not think hewould be consulted in such a matter,though once thedecision to bargain had been made he might well serve insome minor advisorycapacity.More important,Ido notfind any established linkage between Morrison's anti-union statements and conduct with either his immediatesuperior,StoreManagerShay,or any other officer ofmanagement.Except for the one isolated incident inwhich Webb interrogated an employee about his desirefor union representation,no threats or coercive state-ments of any sort are attributed to any member ofmanagement except Morrison,and as I have already in-dicated I do not believe that Webb's interrogation of asingle employee,considered in its proper context, wascoercive. It would be Webb who would ultimately makethe decision on whether to recognize and bargain with theUnion,and I am convinced that Webb neither authorizednor had any knowledge of the antiunion statements andconduct of Morrison. I am further convinced that had thismatter been brought to his attention before the election,and a proper request made that he make a public dis-avowal of such statements and conduct,he in all proba-bility would have complied with such a request.Iam aware that it may be argued on the basis of caseprecedents that the circumstances of this case are such asto require the application of theBernel Foamdoctrine(146 NLRB 1277),but it appears to me that for a properapplication of this doctrine,the election interference mustbe substantial and substantially violative ofthe Act, at-tributable to management,and a reasonable inferencemust lie that except for such interference the employeeswouldhavevotedforunionrepresentation.3Furthermore,Ido not believe that a strict application ofthe doctrine is proper where a petitioning union permitsa course of antiunion threats of a minor supervisor to gounchallenged over a period of months when a simplerequest of management might well bring about their dis-avowal and repudiation,4and dilutes the effect of thecoercive conduct by inviting its perpetrator to attendunion meetings and by giving him to understand that ifsuccessful at the polls the Union will seek to bring himinto the bargaining unit. It is for all these reasons that Imust declineto findan 8(a)(5) violation,a prerequisite forthe application of theBernel Foamdoctrine.*IV.FINDINGS AND RECOMMENDATIONS ON OBJECTIONSTO THE CONDUCT OF THE ELECTIONThe Board's Regional Director, in his review of theUnion's objections to conduct affecting election results,found that three of the objections raised substantial issuesand directed a hearing thereon: (1) that the Employerthreatened employees with loss of work if the Union waschosen to represent them; (2) threatened them with areduction in the work force if the Union was chosen torepresent them; and (3) raised wages at its shops otherthan Wenatchee to influence the vote in the election.In section III, above, I have found that a preponder-ance of evidence supports objections (1) and (2) and thatwhile an antiunion motivation in the granting of a wage in-creasewas not proven, the increase, because of theRespondent's failure to inform employees of itsWenatchee shop that the increase was merely beingdeferred as to them and would be granted after the elec-tion regardless of the election's outcome, may reasonablybe said to have had an impact on election results. Thesematters, inclusive or exclusive of the issue of wage in-crease, are of such weight that I recommend that the elec-tion results be voided and the election set aside.I believe there is no inconsistency between this conclu-sionand recommendation and my refusal to find thatRespondent in violation of Section 8(a)(5) of the Act, forthe obvious reason that the quantum and quality of proofrequired is not the same in the two situations; one merelyclears the way for another election to be held under con-ditions guaranteeing a free choice in the matter of unionrepresentation, whereas the other requires bargaining onthe basis of authorization cards without the benefit of afree election.CONCLUSIONS OF LAW1.The Respondent is an employer within themeaningof Section 2(2) of the Act engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interrogating in an unlawful manner its em-ployees concerning their union views and activities; bythreatening them with reprisals if they choose unionrepresentation; and by threatening them with a refusal tosign a bargaining agreement in the event they chooseunion representation, the Respondent interfered with,restrained, and coerced its employees in violation of Sec-tion 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.The Respondent has not engaged in conduct viola-tive of Section 8(a)(3) and 8(a)(5) of the Act.[Recommended Order omitted from publication.]3Itwas the undisputed testimony of employee Sidney HowardMarshall that at a union meeting held before the election, Pollard, thepresiding union official, stated that if the Union lost the election it wouldfileunfair labor practice chargesMarshall, a member of the Union'snegotiatingcommittee, testified "Tome this is notfair If they lose theelection, they should forget it right there," though whether this wassomething he said, or what he thought is not clear It is alluded to merelyto show the anticipatory reliance on theBernel Foamdoctrine by theunion organizer,and one employee's reaction to it which may or may nothave influenced his vote at the polls4 Just because a union loses an election,itdoes not necessarily followthat the loss is attributable to preelection antiunion conduct Obviouslywhere employees sign union authorization cards in a group, as most ofthem did here, some, in the secrecy of the balloting, may vote differentlybecause of private convictions or purely persuasive influences such asmight flow, for instance, from Webb's wholly persuasive speech It is notincumbent on us in our proper zeal for effectuating the policies of the Act,to overlook considerations of logic and equity*Erratum, March 29, 1967 Contrary to this statement a finding of an8(a)(5) violation is not a prerequisite for the application of theBernelFoamdoctrineNorthwest Engineering Company,148 NLRB 1136, 158NLRB 624 Otherwise my findings and conclusions On n the case remainthe same